Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-13, as filed on 02/05/2019, are currently pending and have been fully considered below.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/05/2019 is being considered by the examiner.
	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12 and 13 recite “accepting and rejecting an item return request based on the at least one abnormalities related to the item.”, “accepting and rejecting the item purchasing request based on the at least one abnormalities related to the item.”. It is unclear how an item is accept and rejected at same time?

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 3-6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Unmussig et al. (U.S. 20140172159 A1, hereinafter Unmussig), in view of MCHALE et al. (US 20190236604 A1, hereinafter MCHALE), and further in view of Trandal et al. (US 8468064 B1, hereinafter Trandal).
	Regarding claim 1, Unmussig discloses:
	A kiosk system adapted for purchase, return and exchange of at least one purchased item configured to initiate at least one process based on a user input in relation to one or more items, a self-operating networked kiosk comprising: ¶64 - The vending machine 1 makes it possible to return goods 13…to purchase new goods or to combine both of these operations with one another; ¶65 this operations can select via touchscreen 8; see at least ¶¶27-29, 62-72;

	a touch screen for receiving at least one input from at least one user, one or more processor, a communication unit, at least one sensor, a distributed ledger and a memory unit in which a set of computer-executable instructions are stored; the one or more processor coupled to at least one display unit having at least user interface, at least one input unit, the communication unit, the at least one sensor and the memory unit, wherein responsive to executing the instructions, the processor performs operations comprising: ¶65 this operations can select via touchscreen 8; see at least ¶¶27-29, 62-72;
	receive an input from a user, via the at least user interface, wherein the input includes at least one action to be performed in relation to the item; ¶65 this operations can select via touchscreen 8 such as new purchase, return of goods or combination of both; see at least ¶¶27-29, 62-72;
	capture raw data related to the item via at least one sensor through a vision module ¶72 - the camera pointing downwards, the goods 13 can be detected [raw data] and investigated for certain features; ¶27 - The identification device can have an optical identification system, for example a camera; ¶29 - With a camera, the surface of the goods is detected [raw data] and investigated for the presence of logos or such identification features; see at least ¶¶27-29, 62-72;
	an optical character recognition (OCR) engine configured to identify primary data from the raw data based on at least one predefined parameter ¶72 - printed text can be identified; ¶28 OCR; ¶29 - If correspondence with a logo or identification label stored in the data storage device is determined by the data processing device, the goods can be uniquely identified…text can be analyzed by means of OCR identification and the goods thus identified. see at least ¶¶27-29, 62-72;
	Unmussig discloses the database that receives data and transmits data such as status of the goods store, see ¶¶39-41; In addition, Unmussig already discloses “the raw data” as  and “primary data” as  printed text can be identified by OCR see at least ¶¶27-29, 62-72; does not disclose the limitations below; however MCHALE discloses:
	an Al module configured to: generate a second fingerprint data based on the primary data and the at least one predefined parameter; ¶34 - data 302 associated with the customer, such as name, address, phone number, biometric data, etc., can be used to generate a pseudo-private key 304 [at least one predefined parameter] This pseudo-private key 304 can then operate as an effective signature for the customer upon making purchases and/or returns [based on item data]. It can be hashed to form a public key 306 [second fingerprint data], which in turn can be used directly in the formation of new blocks 308, see ¶¶33-37;
	identify at least one first block having a first fingerprint data related to the item, wherein the first block is stored on a networked distributed ledger; and ¶33 - retrieves a public key for the entity 204 from a hash table or other database system. The public key allows the system to identify blockchains associated with the entity. For example, if the entity is a customer, the public key would allow the system to identify the blockchains for products which have been purchased or otherwise associated with the customer. In this case, the system uses the public key to retrieve blockchain(s) from a database 206, then decrypts the blockchain(s) using the public key 208, see ¶¶34-37;
	create a second block including the first fingerprint data and the second fingerprint data at every change in custody of the item on the networked distributed ledger.  ¶33 - the system has accessible blockchains 212 which can be used to analyze if the item being returned by the entity was actually sold, allowing the system to take action 214. Exemplary actions 214 can include ¶¶34-37;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Unmussig to include the above limitations as taught by MCHALE, in order to confirm that a product being returned was sold by a given retailer, (see: MCHALE, ¶14).
	Unmussig discloses the database that receives data and transmits data such as status of the goods store, see ¶¶39-41; In addition, Unmussig already discloses “the raw data” as goods is detect by the camera and “primary data” as  printed text can be identified by OCR ¶¶28-29, 72; does not discloses the limitations below; however Trandal discloses:
	store the raw data in the memory unit; store the primary data in the memory unit; 27:30-45 - State 11. The scanned receipt is optionally converted into a text document by the DSP servers 700 which it returns to the SA server 800. State 12. The SA server 800 optionally parses the text document to extract key parameters about the purchase. The server 800 then optionally stores the receipt image and its extracted text fields in the registered customer's account in the SA database 900 or server file system
	retrieve the raw data and primary data from the memory unit; 27:30-67 - The web server 800 displays the receipt together with the extracted text of the purchase items 9300
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Unmussig to include the above limitations as taught by Trandal, in order to have a more convenient, reliable, complete, and secure record keeping process for purchased items, (see: Trandal, 1:50-60).
Regarding claim 3, Unmussig disclose: 
	wherein the at least one action in relation to the at least one item is selected from a group of an item return process, an item buying process, an item exchange and the combination thereof.  ¶65 this operations can select via touchscreen 8 such as new purchase, return of goods or combination of both; see at least ¶¶27-29, 62-72;
	Regarding claim 4, Unmussig disclose:
	wherein at least one input is an item return request, an item exchange request, an item buying request, a transaction request, a refund request and the combination thereof.  ¶65 this operations can select via touchscreen 8 such as new purchase, return of goods or combination of both; ¶19 - refund; see at least ¶¶27-29, 62-72;
	Regarding claim 5, Unmussig disclose:  
	further comprises receiving the at least one item at a receiving unit from the user when the user provides a return item request to at least one user interface.  ¶65 - The respective operation, namely new purchase or return of goods, or the combination of both of these operations, can be selected via the touchscreen 8; ¶66 - In order to return goods 13, said goods are positioned on a support element 15 through an insertion opening 14 of the goods input region 4; see at least ¶¶27-29, 62-72;
	Regarding claim 6, Unmussig disclose:  
	further comprises receiving at least one item at a receiving unit from an item inventory when the user provides a buying item request through at least one user interface, wherein the user is adapted to collect the at least one item at the receiving unit.   ¶65 - The respective operation, namely new purchase or return of goods, or the combination of both of these operations, can be selected via the touchscreen 8; ¶68 - Once the payment has been made, the ¶69 - It is likewise possible to purchase, return a plurality of goods and/or to make a new purchase of another type of goods other than the returned goods 13 in one shopping operation. see at least ¶¶27-29, 62-72;
	Regarding claim 8, Unmussig disclose:
	further comprises the self- operating networked kiosk is communicably connected to at least mobile device and communicate to at least one mobile device via a wireless network through a block chain network within a closed and open environment.   see at least ¶¶27-29, 62-72;39-41 - the database that receives data and transmits data such as status of the goods store, see ¶¶39-41; however, does not explicitly disclose the self- operating networked kiosk is communicably connected to at least mobile device and communicate to at least one mobile device via a wireless network through a block chain network within a closed and open environment MCHALE - ¶¶32-33 - The system retrieves a public key for the entity 204 from a hash table or other database system;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 9, Unmussig disclose ¶¶27-29, 62-72; - the database that receives data and transmits data such as status of the goods store, see ¶¶39-41; however, does not explicitly disclose wherein the at least one mobile device is selected from a group comprising of a point of sale POS, a sales agent computing device, a smart phone, an automated inventory system, an automatic product 32transfer system, a warehouse management system, a second networked kiosk, a computer, a laptop, a cloud storage, a remote server, a blockchain, a distributed ledger and combination thereof.  MCHALE - ¶33 - The system retrieves a public key for the entity 204 from a hash table or other database system;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 10, Unmussig disclose:  
	wherein the at least one sensor is selected from a group of high-resolution image sensor, motion sensor, a weight sensor, x-ray sensor, camera sensor, Temperature Sensor, Proximity Sensor, Accelerometer, IR Sensor (Infrared Sensor), Pressure Sensor, Light Sensor, Ultrasonic Sensor, Smoke, Gas and Alcohol Sensor, Touch Sensor, Color Sensor, Humidity sensor, Tilt Sensor, Flow and Level Sensor, Touch Sensor, barcode reader, RFID reader and the combination thereof.  ¶72 - the camera pointing downwards, the goods 13 can be detected [raw data] and investigated for certain features; see at least ¶¶27-29, 62-72;
	Regarding claim 11, Unmussig disclose:   
	wherein the raw data captured by at least one sensor includes item images, x-ray images, metadata, barcode information, RFID code images, x-ray images, weight of the item or sub-items within a package, total weight of the item with or without packaging, printing pattern, text style, colored used on the text or colored used on the packaging, watermark information, packaging information, labelling information and special markings, item information such as UPC code, serial number, manufacturer name, and the combination thereof.  ¶72 - color markings or printed text can be identified; ¶28 OCR; ¶29 - If correspondence with a logo or identification label stored in the data storage device is determined by the data processing device, the goods can be uniquely identified…text can be analyzed by means of OCR identification and the goods thus identified. see at least ¶¶27-29, 62-72;
	Regarding claim 12, Unmussig discloses:
	wherein the self-operating networked kiosk further comprises identifying at least one abnormalities related to the item, accepting and rejecting an item return request based on the at least one abnormalities related to the item.  ¶72 - If discrepancies are established in this case, this can be interpreted as an attempt at fraud by application of a barcode to a worthless dummy article and payment of a reimbursement amount is denied, see at least ¶¶27-29, 62-72;
	Claim(s) 2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Unmussig, MCHALE, and Trandal combination, and further in view of Saario et al. (US 20120016518 A1, hereinafter Saario).
	Regarding claim 2, the combination disclose:
	wherein the kiosk further comprises a receptacle having a receiving area for receiving the item, wherein at least one sensor is attached to the receptacle, and Unmussig disclose: ¶¶27-29, 62-72; - Goods 13 to be returned are inserted into the goods input region 4, with the result that the goods 13 rest with one side on one of the support plates 17 (FIG. 3). An identification apparatus 18 with a funnel-like housing 19 for shielding disruptive influences, in particular uncontrolled incident light, and a camera (not illustrated in any more detail) arranged in the upper region of the housing 19 is provided above the goods input region 4;
	The combination, specifically Unmussig discloses the goods input region 4 the camera arraged in the upper region of the housing 19, see figures 1-6 and ¶¶27-29, 62-72; does not discloses wherein at least one robotic arm is attached to the receptacle for fixing the item at a desired position; however Saario discloses:  ¶¶38-40 and figure 9 - the robotic arm 996 can retrieve the associated display box 990 from the window 112 and position it on the conveyor 992 for delivery to the access door 106	
the combination to include the above limitations as taught by Saario, in order to provide consumers with a relatively easy way to buy and sell new and used consumer electronics and other items, (see: Saario, ¶5).
	Regarding claim 7, the combination disclose:
	further comprises receiving and transferring at least one item to a receiving unit from an automated inventory through an automatic product transfer system based on the input received from the user via at least one user interface, ¶68 - offers these goods for purchase on the touchscreen 8, wherein the purchase price for these goods is reduced by the reimbursement amount for the returned goods 13. If the user accepts this purchase offer by corresponding inputs on the touchscreen 8, he is requested to make a payment via the coin slot 9, the notes slot 10 or for a cashless payment by inputting a corresponding bank card into the card reader 11. Once the payment has been made, the purchased goods are dispensed using one of the goods output apparatuses 6, see figures 1-6; see at least ¶¶27-29, 62-72;
	The combination, specifically Unmussig disclose the purchased goods are dispensed using one of the goods output apparatus 6 - ¶¶27-29, 62-72, figures 1-6; does not discloses wherein the automatic product transfer system includes at least one conveyor belt system having a first end attached to the receiving unit and a second end attached to an automated inventory for transferring the at least one item to the receiving unit from the automated inventory and vice versa. however, Saario discloses: ¶39 - The conveyor 992 can then move the display box 990 into the kiosk 100 where a set of claws and/or other suitable grasping mechanism on a distal end of the robotic arm 996 picks up the display box 990 and positions it in the selected window 112 for display. ¶40 - When a buyer selects an item from one of the windows 112, the 996 can retrieve the associated display box 990 from the window 112 and position it on the conveyor 992 for delivery to the access door 106; see at least ¶¶31-38-40
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Saario, in order to provide consumers with a relatively easy way to buy and sell new and used consumer electronics and other items, (see: Saario, ¶5).
	Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Unmussig, MCHALE, and Trandal combination, and further in view of Rodgers (WO 0118712 A1).
	Regarding claim 13, the combination discloses: 
	wherein the self-operating networked kiosk further comprises identifying at least one abnormalities related to the item, Unmussig discloses: ¶72 - If discrepancies are established in this case, this can be interpreted as an attempt at fraud by application of a barcode to a worthless dummy article and payment of a reimbursement amount is denied, see ¶¶62-72;
	The combination, specifically Unmussig ¶72 discloses discrepancies being established, however, does not specifically disclose accepting and rejecting the item purchasing request based on the at least one abnormalities related to the item.; however, Rodgers discloses: page 15:15-24 in the event the purchaser desires to reject the merchandise (function 250), the purchaser contacts the web-based purchasing system (function 260) and provides a reason for the rejection, which may include a defective or broken product, that the product is not as advertised, or that the purchaser simply no longer desires the product
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Rodgers, in order to provide for automated resolution of disputes, (see: Rodgers, page 15:15-24).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/VANESSA DELIGI/Patent Examiner, Art Unit 3627 


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627